DETAILED ACTION
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1 (Claims 16-26): drawn to a composition comprising an isolated bacterium belonging to the genus Dysosmobacter and/or a variant thereof and/or fragments thereof (first product).
Group 2 (Claims 27-30): drawn to a method for treating a disorder in a subject in need thereof (first process of using the first product).
Group 3 (Claim 31): drawn to a method for promoting weight loss, decreasing food intake, increasing muscle mass, decreasing fat mass, increasing satiety, and/or decreasing weight gain associated with food intake in a subject (second process of using the first product). 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 share the technical feature of a composition comprising an isolated bacterium belonging to the genus Dysosmobacter and/or a variant thereof and/or fragments thereof (first product; defined in claims 1 and 23).
Dysosmobacter and/or a variant thereof and/or fragments thereof (first product; defined in claims 1 and 23). This combination of categories is provided for in 37 CFR 1.475(b) as combination (2) and thus the groups of inventions have unity of invention a priori. However, the invention of group 3 is directed to a second process of using the first product. According to 37 CFR 1.475(d), only the first combination of categories is considered part of a proper combination group for consideration of unity of invention. Second and subsequently claimed processes of using the product will be held to lack unity of invention a priori; hence Group 3 lacks unity of invention with Groups 1 and 2 a priori.
Groups 1 and 2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising an isolated bacterium belonging to the genus Dysosmobacter and/or a variant thereof and/or fragments thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Traore et al. (New Microbes and New Infections, 2017, Vol. 19, pages 78-82). 
Traore et al. (hereinafter Traore) teaches three newly isolated microorganisms from a faecal specimen of a healthy human, Beduinibacterium massiliense strain Marseille-P3337, Massilimaliae massiliensis strain Marseille-P2963, Provencibacterium massiliense strain Marseille-P2780, and Oscilibacter massiliensis strain Marseille-P2778 (abstract). Oscilibacter massiliensis strain Marseille-P2778 was deposited with GenBank under accession number LT558848 (page 81, right column, paragraph 2). An alignment of the 16s rDNA sequence of an exemplary Dysosmobacter species, Dysosmobacter welbionis (SEQ ID NO: 1; defined in claims 16 and 17) to the 16s rRNA sequence of Oscilibacter massiliensis strain Marseille-P2778 demonstrates 99.3% identity. The sequences differ only in a conservative mismatch between an unresolved pyrimidine (Traore’s sequence) and a cytosine residue (SEQ ID NO: 1). See attached ABSS search notes, pages 88-91, result 4. The strain disclosed by Traore does not have the same designation as the recited strain. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed by Traore. The instantly claimed genus differs from the Oscilibacter massiliensis, however, Applicants are free to define an organism under any taxonomic classification, including establishing a new genus. Despite having different taxonomic classifications, both strains share the property of being isolated from healthy human feces (specification, page 2, line 28 through page 3, line 7; Traeore, abstract, page 78, left column, paragraph 1) and share greater than 99% identity in their 16s rRNA sequences differing only in a conservative nucleotide mismatch. Therefore, it demonstrates a reasonable probability that it is identical to the recited strain. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant. Therefore, the teachings of Traore encompass or alternatively make obvious the linking feature of a composition comprising an isolated bacterium belonging to the genus Dysosmobacter and/or a variant thereof and/or fragments thereof.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Applicant elects Group 2, Applicant must further elect the disorder which is treated by administering the at least one isolated bacterium belonging to the genus Dysosmobacter 
type of disorder being treated (ex. metabolic disease, obesity, insulin-deficiency related disorder; see claims 28-30).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 27, 28, and 29 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species election is required because this invention is drawn to generic methods of treating diseases. The diseases, such as those recited in claim 30, have unique etiologies and require treating distinct patient populations.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651